Citation Nr: 0107928	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-06 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1967 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claim. 

In the December 1999 rating decision, the RO also denied the 
veteran's claim of entitlement to service connection for 
tinnitus.  In a memorandum from the veteran's representative 
received March 22, 2000, the representative indicated a 
desire to contest the decision regarding tinnitus.  This 
document is timely as a notice of disagreement with the 
denial of service connection for tinnitus.  See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. §§ 20.301(a), 20.302(a) 
(2000).  In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case, and the Board must remand that issue to the RO 
for that purpose.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The issue of entitlement to service connection for 
tinnitus will accordingly be added to the remand below.

In May 2000, the RO denied a subsequent claim of entitlement 
to service connection for left ear hearing loss.  The 
veteran's claims file was soon thereafter transferred to the 
Board.  There is of record in the claims file at the Board at 
this time no notice of disagreement with that decision.  


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

In the case of a claim for disability compensation, VA has a 
duty to make reasonable efforts to obtain relevant records 
that the veteran adequately identifies.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  Further, VA shall obtain the veteran's service 
medical records.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C.A. § 5103A(c)(1)).  Whenever VA 
attempts to obtain records from a Federal agency, its efforts 
to obtain those records must continue until it is reasonably 
certain that such records do not exist or that further 
efforts would be futile.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A(b)(3)).

Here, potentially relevant medical records have not been 
obtained by the RO.  For example, the veteran provided 
information relating to an apparently negative determination 
in connection with a disability claim.  On his claim for VA 
benefits, he indicated that he has applied for workers' 
compensation.  It is unclear whether the partial disability 
determination relates to the workers' compensation claim or 
another disability claim.  There is, however, mention of a 
hearing loss in the explanation of determination excerpt 
provided by the veteran.  It appears that the veteran 
underwent evaluation in connection with the disability claim, 
and that the determination was based on a July 1993 report of 
Dr. Randall, records of Quincy City Hospital dated June 1989 
to July 1992, and a consultative examination of Michelle L. 
Masi, M.D., dated in August 1993.  The complete disability 
determination decision and all supporting medical 
documentation should be obtained from the Massachusetts 
Rehabilitation Commission, Disability Determination Services 
Division, 110 Chauncy Street, Boston, MA 02111.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The veteran should be asked to provide the names and 
addresses of any private care providers from whom he has 
received treatment for any hearing loss disability since his 
separation from service, and those records should be 
requested.  

The record shows that the RO requested the veteran's service 
medical records on two occasions.  There is no response to 
the request of record, and no service medical records have 
been associated with the file.  Further, the RO requested 
that the veteran furnish his own service medical records.  It 
is the RO's duty to obtain those records unless it is 
reasonably certain that such records do not exist or that 
further efforts would be futile.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§5103A(b)(3)).  Therefore, on remand the RO should again 
request the veteran's service medical records from the 
National Personnel Records Center (NPRC) and associate them 
with his claims file.  The RO should request a response from 
NPRC if it appears the records do not exist or are 
unavailable.

Further, VA has a duty to make reasonable efforts to assist a 
veteran in obtaining evidence necessary to substantiate the 
veteran's claim, including providing a medical examination or 
obtaining a medical opinion.  VA examinations or opinions are 
necessary where the evidence of record contains competent 
evidence that the veteran has a current disability and 
indicates that the disability may be associated with the 
veteran's active service, but there is not sufficient medical 
evidence to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).

The record reflects that the veteran served in the U. S. 
Navy.  Associated with the claims file is a March 1999 
outpatient audiology report from Bay Pines VA which noted 
that the veteran currently suffers from a 90 percent hearing 
loss in his right ear.  The veteran contends that his current 
hearing disability is a direct result of his service.  
Specifically, he stated that during his military service he 
was exposed to loud blasts from twin barrel mounted guns 
while on board the DD764 U.S.S. Lloyd Thomas.  

In view of the foregoing evidence, the veteran should be 
accorded a VA examination to obtain a medical opinion in 
order to determine whether his current hearing loss is at 
least as likely as not a condition that is attributable to 
the veteran's active military service, including noise 
exposure.  See 38 C.F.R. § 3.385 (2000).  The examiner should 
review the veteran's service medical records and his private 
treatment records as well as any VA treatment records for 
hearing loss before rendering an opinion.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request the veteran's service medical 
records from the NPRC or any other 
appropriate records repository.  If these 
records are unavailable a negative reply 
is requested.

2.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
consultation with or treatment by any 
private provider he has seen, at any 
time, for his right ear hearing 
disability.  Ask him to provide an 
appropriate release for each provider, 
and request the treatment records of the 
veteran from each provider.  If any 
request for private records is 
unsuccessful, notify the veteran.

3.  Ask the veteran whether he has 
received VA treatment or consultation for 
hearing loss since his separation from 
service and for the dates of such 
treatment or consultation and the names 
of the VA medical facilities at which he 
has received such consultation or 
treatment.  Obtain complete clinical 
records of all such treatment from the 
identified sources.  

4.  Make the necessary arrangements to 
obtain from the Massachusetts 
Rehabilitation Commission, Disability 
Determination Services Division, 110 
Chauncy Street, Boston, MA 02111, a copy 
of the disability determination decision 
and all medical and administrative records 
used in deciding the veteran's 1993 claim.  
Such records should include a July 1993 
report from Dr. Randall, Quincy City 
Hospital records dated June 1989 to July 
1992, and a consultative examination by 
Dr. Michelle L. Masi dated in August 1993.  
Obtain all records that were used in 
considering the veteran's claim for 
disability benefits, including any reports 
of subsequent examinations or treatment.  
If these records are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any other 
records should be associated with the 
claims folder.

5.  Afford the veteran a VA hearing 
examination to obtain a medical opinion as to 
whether his right ear hearing loss disability 
is at least as likely as not a condition that 
is attributable to the veteran's active 
military service, including noise exposure.  
An audiological examination adequate for 
rating purposes should be conducted in 
conjunction with the examination.

The medical rationale for the opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.  The 
claims folder and a copy of this remand are 
to be made available to the examiner prior to 
the examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed necessary by 
the examiner are to be performed.

6.  Review the claims folder and ensure 
the foregoing development actions have 
been conducted and completed in full.  If 
the examination report does not include 
an adequate response to the specific 
opinion requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000);  see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

7.  Consider any relevant evidence 
developed subsequent to the December 1999 
denial of service connection for 
tinnitus.  If the determination with 
respect to that issue remains denied, 
provide the veteran and his 
representative a statement of the case on 
that issue.  Notify the veteran of the 
time limit within which he must file a 
substantive appeal to secure review of 
this issue by the Board.  Thereafter, 
this issue is to be returned to the Board 
only if the veteran files a timely and 
adequate substantive appeal.

8.  Readjudicate the veteran's claim for 
right ear hearing loss, with application 
of all appropriate laws and regulations, 
and consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


